United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1243
Issued: January 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 14, 2009 appellant filed a timely appeal from merit decisions of the Office of
Workers’ Compensation Programs dated June 4, 2008 and February 10, 2009 denying his claim
for wage-loss compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s claim for wage-loss
compensation for the period October 9 through November 17, 2006.
FACTUAL HISTORY
On June 2, 2006 appellant, a 56-year-old window clerk, filed a traumatic injury claim
alleging that he sustained injuries to his throat when he was assaulted by a coworker on
May 9, 2006. His claim was accepted for neck abrasion and adjustment disorder with mixed
depression anxiety and depressed mood.
Appellant returned to limited duty on

November 20, 2006. On July 17, 2007 he filed a claim for wage-loss compensation alleging that
he was totally disabled due to his accepted injury from October 9 through November 17, 2006.1
Appellant was treated by Dr. Robert Kaplan, a clinical psychologist. In a July 18, 2006
report, Dr. Kaplan diagnosed post-traumatic stress disorder (PTSD), which he opined was a
direct result of the May 9, 2006 incident. He provided a history of injury reflecting that
appellant had been attacked by the same coworker who had attacked him in 2004. Dr. Kaplan
stated that the attack had an immediate and dramatic effect on appellant, and that within a few
days, he began demonstrating classic signs of PTSD. In a June 8, 2006 mental status
examination, appellant exhibited extreme anxiety and depression; his speech was rapid; and he
reported disturbed sleep. Dr. Kaplan stated that he expected appellant to be able to return to
work within 60 to 90 days. On October 3, 2006 he stated that appellant’s PTSD symptoms had
been recently aggravated when he was mugged on the streets of San Francisco. On October 17,
2006 Dr. Kaplan opined that appellant remained totally disabled as a result of the May 9, 2006
incident, noting that he had been unable to work when he was reinstated by his employer on
November 5, 2006. On November 9, 2006 he released appellant to work as of November 20,
2006, provided that he have no contact with Doris Beasley, the woman who attacked him on
May 9, 2006.
The Office referred appellant, together with a statement of accepted facts and the medical
record, to Dr. Charles Seaman, a Board-certified psychiatrist, for a second opinion evaluation
and an opinion as to the nature and extent of his disability. In a November 20, 2006 report,
Dr. Seaman opined that appellant had no current limitation or psychological disability. On
examination, he exhibited no psychotic thoughts and no significant impairment of his memory.
He had no difficulty discussing abstract concepts, did not appear tense or nervous and spoke
normally. Dr. Seaman diagnosed adjustment disorder with mixed anxiety and depressed mood,
which he opined was caused by the May 9, 2006 altercation. He stated that appellant’s condition
was not of the severity for acute stress disorder, PTSD or major depressive disorder.
On December 13, 2006 Dr. Kaplan disagreed with Dr. Seaman’s assessment of
adjustment disorder with depressed mood. He opined that appellant suffered from a sudden
onset of PTSD as a result of the violent attack on May 9, 2006. Dr. Kaplan also opined that
appellant was totally disabled from May 9 through November 20, 2006.
In a supplemental report dated March 28, 2007, Dr. Seaman stated that he was unable to
determine whether appellant’s disorder had totally resolved by the date of his November 20,
2006 report, as he had not returned to work at that time.
In a letter dated April 1, 2008, the Office informed appellant that the evidence of record
was insufficient to establish that he was entitled to wage-loss compensation for the requested
period. It advised him to provide details regarding the alleged mugging incident, as well as a
physician’s report with objective findings and rationale as to why he was disabled from
employment due to his accepted injury during the period in question.
1

The record reflects that appellant was sent home by the employing establishment following the accepted May 9,
2006 incident and terminated on July 14, 2006. Although he was reinstated on October 3, 2006, he did not return to
work.

2

Appellant submitted follow-up reports from Dr. Kaplan from May 9, 2007 through
January 4, 2009. On April 8, 2008 Dr. Kaplan reiterated that appellant had been totally disabled
by his PTSD condition. He stated that appellant was again physically assaulted in the Fall of
2006, while walking back to his car following one of their therapy sessions. The assault
allegedly exacerbated his work injury, because it mimicked the original unexpected, unprovoked
attack, resulting in disabling fear, anxiety and depression.
In a decision dated June 4, 2008, the Office denied appellant’s claim for compensation
for the period October 9 through November 17, 2006, finding that the evidence did not support
that he was disabled during the claimed period as a result of his May 9, 2006 injury.
On June 9, 2008 the Office informed appellant that another second opinion evaluation
was necessary in order to determine the nature of his work-related psychiatric condition and
extent of his disability. In a report dated July 16, 2008, Dr. Alberto G. Lopez, a Board-certified
psychiatrist, reviewed the medical and factual history and findings of his psychiatric
examination. He opined that appellant developed PTDS as a direct result of the May 9, 2006
incident. A July 11, 2008 work capacity evaluation reflected that appellant was not able to
perform his usual job, as he was unable to work with the public, especially his former coworker,
Ms. Beasley.
On June 19, 2008 appellant requested an oral hearing, which was held on
October 28, 2008. He testified that the September 2006 mugging exacerbated his PTSD
condition. Appellant was unable to provide a timetable for the alleged mugging.
By decision dated February 10, 2009, the Office hearing representative affirmed the
June 4, 2008 decision. He found that appellant had failed to establish that he was totally disabled
during the period in question.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence.3
For each period of disability claimed, the employee has the burden of establishing that he was
disabled for work as a result of the accepted employment injury.4 Whether a particular injury
causes an employee to become disabled for work and the duration of that disability, are medical
issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.5 The Board will not require the Office to pay compensation for disability in the
absence of medical evidence directly addressing the specific dates of disability for which

2

U.S.C. §§ 8101-8193.

3

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
4

See Amelia S. Jefferson, supra note 3. See also David H. Goss, 32 ECAB 24 (1980).

5

See Edward H. Horton, 41 ECAB 301 (1989).

3

compensation is claimed. To do so, would essentially allow an employee to self-certify his
disability and entitlement to compensation.6
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.7 Rationalized medical opinion evidence is evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant,8 must be
one of reasonable medical certainty9 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.10
Under the Act, the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury.11 Disability is
thus not synonymous with physical impairment, which may or may not result in incapacity to
earn wages. An employee who has a physical impairment causally related to a federal
employment injury, but who nevertheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used in the Act.12
ANALYSIS
The Board finds that this case is not in posture for a decision as to whether appellant is
entitled to wage-loss compensation from October 9 through November 20, 2006. Therefore, the
case will be remanded to the Office for further development of the medical evidence.
Appellant’s treating physician opined that he was disabled from May 9 through
November 20, 2006 due to his work-related injury. On July 18, 2006 Dr. Kaplan diagnosed
PTSD, which he opined was a direct result of the May 9, 2006 incident. On October 3, 2006 he
stated that appellant’s PTSD symptoms had been recently aggravated when he was mugged on
the streets of San Francisco. On October 17, 2006 Dr. Kaplan opined that appellant remained
totally disabled as a result of the accepted injury, noting that he had been unable to work when
he was reinstated by his employer on November 5, 2006. On November 9, 2006 he released
appellant to work as of November 20, 2006, provided that he should have no contact with
Ms. Beasley, the woman who attacked him on May 9, 2006. On April 8, 2008 Dr. Kaplan
6

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

7

See Viola Stanko, claiming as widow of Charles Stanko, 56 ECAB 436 (2005); see also Naomi A. Lilly,
10 ECAB 560, 572-73 (1959).
8

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

9

See Morris Scanlon, 11 ECAB 384, 385 (1960).

10

See William E. Enright, 31 ECAB 426, 430 (1980).

11

20 C.F.R. § 10.5(f).

12

Cheryl L. Decavitch, 50 ECAB 397, 401 (1999).

4

reiterated that appellant had been totally disabled by his PTSD condition, stating that the
September 2006 mugging incident exacerbated his work injury, because it mimicked the original
unexpected, unprovoked attack, resulting in disabling fear, anxiety and depression. His reports
do not fully explain the causal relationship between the accepted May 9, 2006 incident and his
claimed disability during the period in question. Therefore, they are of diminished probative
value. The Board also notes that appellant’s claim was accepted for adjustment disorder with
mixed anxiety and depressed mood, rather than for PTSD, as diagnosed by Dr. Kaplan.
However, his reports consistently support appellant’s disability due to a work-related psychiatric
condition through November 20, 2006.
The Office asked Dr. Seaman to perform a second opinion examination and provide an
opinion as to the nature and extent of appellant’s disability. On November 20, 2006 Dr. Seaman
found that appellant had no current limitation or psychological disability. He diagnosed
adjustment disorder with mixed anxiety and depressed mood, which he opined was caused by the
May 9, 2006 altercation, but stated that appellant’s condition was not of the severity for acute
stress disorder, PTSD or major depressive disorder. Dr. Seaman did not address the issue of
appellant’s claimed disability prior to November 20, 2006. In his March 28, 2007 supplemental
report, he again failed to offer an opinion as to whether appellant was disabled during the period
in question. The Board notes that, while Dr. Seaman’s reports do not provide a rationalized
opinion on the disability issue, they provide objective findings and reflect a reasoned opinion
that appellant’s psychiatric condition is due to the accepted injury.
The Office also sought a second opinion from Dr. Lopez to determine the nature of
appellant’s work-related psychiatric condition and extent of his disability. Dr. Lopez opined that
appellant developed PTSD as a direct result of the May 9, 2006 incident and was not able to
perform his usual job, as he was unable to work with the public. As he did not address whether
appellant was disabled from October 9 through November 20, 2006, his report is of limited
probative value on that issue.
As the reports of the second opinion physicians failed to address the issue of appellant’s
disability during the period in question, the Office was obliged to further develop the medical
evidence. Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter.13 While the claimant has the responsibility to establish entitlement to
compensation, the Office shares responsibility in the development of the evidence. It has the
obligation to see that justice is done.14 Accordingly, once the Office undertakes to develop the
medical evidence further, it has the responsibility to do so in the proper manner.15 As it
undertook development of the medical evidence by referring appellant to Dr. Seaman and
Dr. Lopez, it had an obligation to secure a report adequately addressing the relevant issue.16 The
Office’s obligation to secure clarification of Dr. Seaman’s report was not automatically satisfied
by its request for a supplemental report. Rather, the obligation continues until the Office
13

Vanessa Young, 55 ECAB 575 (2004).

14

Richard E. Simpson, 55 ECAB 490 (2004).

15

Melvin James, 55 ECAB 406 (2004).

16

Peter C. Belkind, 56 ECAB 580 (2005).

5

receives a proper report. Therefore, the case shall be remanded to the Office for a supplemental
opinion from Dr. Seaman, which provides clarification and elaboration. If Dr. Seaman is
unwilling or unable to clarify and elaborate on his opinion, the case should be referred to another
appropriate specialist. After such further development as the Office deems necessary, an
appropriate decision should be issued regarding this matter.
CONCLUSION
The Board finds that this case is not in posture for a decision as to whether the Office
properly denied appellant’s claim for wage-loss compensation for the period October 9 through
November 17, 2006.
ORDER
IT IS HEREBY ORDERED THAT the February 10, 2009 and June 4, 2008 decisions
of the Office of Workers’ Compensation Programs are set aside and the case is remanded for
further development in accordance with the Board’s decision and for the issuance of an
appropriate merit decision.
Issued: January 20, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

